Exhibit 10.1

 

 

 



RBC Wealth Management

 

 



 

Royal Bank of Canada

Tower 49

12 East 49th Street

35th Floor

New York, NY 10017

 



Tel.: +1 212 415-5900

Fax: +1 212 415-5006

www.rbcwm-usa.com



 



May 9, 2014

 

 



TWIN CITIES POWER HOLDINGS, LLC

Attn: Timothy Krieger

Ste 210, 16233 Kenyon Ave

Lakeville, MN 55044

 

 

Re: Uncommitted Line of Credit

 

Dear Mr. Krieger:

 

You have been approved for a US$ 700,000.00 uncommitted line of credit (the
"Facility") from Royal Bank of Canada (the "Bank"). The availability under the
Facility may be increased or decreased by the Bank in its sole and absolute
discretion. While the Bank may make extensions of credit in its sole and
absolute discretion under the Facility, the Bank is not, nor shall it be,
committed or otherwise obligated to make any extensions of credit under the
Facility.

 

We are enclosing a copy of the Bank's Margin Maintenance Guidelines. These
guidelines set forth the maximum loan value that the Bank may, but is not
obligated to, attribute to certain classes of assets pledged to it by its
clients.

 

Please note that any repayment of principal under the Facility may be subject to
break funding costs. Please consult the relevant provisions of your loan
documentation for an explanation and an illustration of how such break funding
costs are calculated.

 

We thank you for your business. Please feel free to contact us should you have
any questions.

 

Sincerely yours,

 

ROYAL BANK OF CANADA

 

/s/ Alexander Ingalls

 

Alexander Ingalls

 

Senior Credit Officer

 



 

 

 

 



Loan Confirmation

Royal Bank of Canada

12 East 49th Street 35th Floor

New York, New York 10017

Telephone (212) 415-5900 www .rbcwminternational.com

           

TWIN CITIES POWER HOLDINGS, LLC

16233 KENYON AVE LAKEVILLE, MN

55044

Date: MAY 12, 2014
Contract: 3254565-001

 

 



 

Amount

 

Value Date

 

Contract Rollover Date

 

Term

 

700,000.00 USD

 

MAY 12, 2014

 

JUN 11, 2014

 

30 DAYS



 



Your interest rate will be 2.401100

 

Your payments will be as follows:

 



Interest Amount: Due On:     1,400.64 JUN 11, 2014

 

 

Please quote the contract number on all payments and correspondence. Interest
and principal payments due at maturity should be made in accordance with the
standard terms of our arrangement with you.

 

 

Page 1 of 1



 

 

 



Margin Maintenance Guidelines

 

 

The table below sets forth the loan to value advance percentages that Royal Bank
of Canada (the "Bank") may, but is not obligated to, attribute in respect of
certain classes of assets pledged to it by its clients. The Bank may, in its
sole and absolute discretion and without notice, attribute percentages that are
different from what is set forth below.

 

 

Asset Class1

Loan to Value Advance Percentage

 

Cash & RBC Time Deposits

 

100%

 

Certificates of Deposit (FDIC-insured)

 

90%

 

US/Canadian Treasury Bills

 

98%

Commercial Paper (less than 1 year) rated:

A-1/P-1 or better

A-2/P-2

 

95%

85%

Sovereign & Supranational Notes & Bonds

Rated AAA (including US Treasuries); <5 years Rated AAA (including US
Treasuries); > 5 years

Rated AA(+/-); < 5 years

Rated AA(+/-); > 5 years

Rated A(+/-);< 5 years

Rated A(+/-); > 5 years

Rated BBB (+/-); < 5 years

Rated BBB (+/-); > 5 years

Rated BB (+/-)2 ; < 5 years

Rated BB (+/-)2 ; > 5 years

Rated B (+/-)2 ; < 5 years

Rated B (+/-)2 ; > 5 years

 

95%

90%

90%

85%

85%

80%

75%

70%

70%

65%

45%

30%

US Agency Debt

Direct Obligations & Mortgage Pass Thrus; < 5 years Direct Obligations &
Mortgage Pass Thrus; > 5 years

REMICs & CMOs Rated BBB - or better

 

93%

85%

50%

State/Provincial/Municipal Notes & Bonds

Rated AAA; < 5 years

Rated AAA; > 5 years

Rated AA(+/-); < 5 years

Rated AA(+/-); > 5 years

Rated A(+/-); < 5 years

Rated A(+/-); > 5 years

Rated BBB (+/-) < 5 years

Rated BBB (+/-) > 5 years

Rated BB (+/-)2 ,any term

Unrated General Obligation (GOs) 2

 

90%

85%

85%

80%

80%

75%

70%

65%

40%

50%

Corporate Notes & Bonds

Rated AAA; < 5 years

Rated AAA; > 5 years

Rated AA(+/-); < 5 years

Rated AA(+/-); > 5 years

Rated A(+/-); < 5 years

Rated A(+/-); > 5 years

Rated BBB (+/-); < 5 years

Rated BBB (+/-); > 5 years

Rated BB(+/-)2; any term

 

85%

80%

80%

75%

75%

70%

70%

60%

40%

Mutual Funds3 (Daily redemption)

Money Market Funds

Investment Grade Bond Funds

 

98%

80%

 

 



 

 



 

Balanced Funds

Blue Chip Equity Funds

Other Funds

75%

70%

50%

Equities

(freely tradable; Common or Preferred shares or Depository Receipts. The

Bank prefers that equities on major U.S. or Canadian exchanges trade at

$5.00 or more per share)

- Purpose Credit (as defined in Federal Reserve Board Regulation U)

- Non-Purpose Credit

 

 

 

 

50%

70%

Principal Protected Structured Notes

(based on Net Present Value - NPV of the principal protected amount) RBC Issued

3rd Party issued rated AAA, maxim.um remaining term to maturity not to

exceed 7 years

3rd Party issued rated AA(+/-); maximum remaining term to maturity not to

exceed 7 years

3rd Party issued rated A(+/-); maximum remaining term to maturity not to

exceed 7 years

 

 

95%

 

90%

 

85%

 

80%

Non-Principal Protected Structured Notes (including Reverse Convertibles and/or
Equity-Linked Notes)4

RBC Issued; maximum term not exceeding 3 years

3rd Party issued rated A+ or better; maximum term not exceeding 1 year

 

 

40%-70%

30%-60%

 

1.                            The Bank prefers that collateral be denominated in
a major currency. Where the collateral is denominated in a currency that is
different from the currency of any loan, the Bank prefers that the loan value of
the collateral exceed the outstanding principal balance of a loan by an amount
sufficient to provide a cross-currency risk cushion of at least 5% of the
currency mismatched amount. The Bank also prefers that collateral (other than
cash, US Treasuries and certain other highly-rated securities) be diversified so
that securities from any one issuer do not constitute more than 20% of the loan
value of the collateral.

2.                            The Bank prefers that the sum of the loan value of
(a) debt rated BB+ or lower and (b) unrated General Obligation Municipal bonds
not exceed 20% of the loan value of the collateral.

3.                            The Bank prefers that all Mutual Funds be
registered under the Investment Company Act of 1940. The loan value that secures
"purpose credit" (as defined in Regulation U) shall be capped at 50% whenever
required by Regulation U.

4.                            Loan to value advance percentages range provided
as an indication. The actual lending value will depend on the structure of the
Note eg: pay-off and underlying structure, as well as the overall composition of
the pledged portfolio.

 